CRIST, Judge.
Movant appeals the denial of his second Rule 27.26 motion without an evidentiary hearing. We affirm.
Movant was convicted of capital murder pursuant to § 565.001, RSMo 1978 (repealed 1983). He was sentenced to life imprisonment without parole for fifty years. That conviction was affirmed in State v. Eggers, 675 S.W.2d 923 (Mo.App.1984).
Movant filed his first Rule 27.26 motion on June 6, 1985. That motion was denied and the denial was affirmed in Eggers v. State, 734 S.W.2d 300 (Mo.App.1987). Movant filed his second Rule 27.26 motion on December 14, 1987. This motion was denied as an impermissible successive motion. Movant now appeals that denial.
Rule 27.26(d) precludes consideration of a successive 27.26 motion where the ground presented could have been raised in the prior motion. Rule 27.26(d) (repealed 1988). In his second 27.26 motion, movant presented claims of ineffective assistance of his trial counsel. Movant asserts these claims could not have been raised in his first motion because he had no communication with his 27.26 counsel and was, therefore, precluded from the insight of an attorney regarding these additional claims.
We do not find movant’s argument persuasive. “[A] lack of legal knowledge on the part of the movant does not excuse his failure to present known facts in a previous motion.” Brown v. State, 674 S.W.2d 578, 580[3] (Mo.App.1984). Moreover, if we construe movant’s claim as a claim of ineffective assistance by his previous 27.26 counsel, that also is not a ground for relief in a second 27.26 motion. Miller v. State, 704 S.W.2d 719, 720[2] (Mo.App.1986). For these reasons, movant’s second 27.26 motion was properly denied.
Judgment affirmed.
CRANDALL, P.J., and REINHARD, J., concur.